PER CURIAM
Defendant was convicted of manufacturing methamphetamine, ORS 475.886; possession of methamphetamine, ORS 475.894; theft in the first degree, ORS 164.055; and theft in the second degree, ORS 164.045.
On appeal, defendant argues that the state was required to prove that defendant had a culpable mental state with respect to the pertinent elements of the theft charges. More specifically, defendant argues that the state was required to prove that defendant actually knew the value of the stolen merchandise was at least the requisite amount required by the statutes: $200 for theft in the first degree, ORS 164.055(l)(a), and $50 for theft in the second degree, ORS 164.045(l)(b).
The state responds that we explicitly rejected defendant’s interpretation of the theft statutes in State v. Jones, 223 Or App 611, 196 P3d 97 (2008), rev den, 345 Or 618 (2009). The state is correct, and we therefore affirm.
Affirmed.